DISSENTING OPINION
BY Judge LEAVITT.
Respectfully, I dissent. The evidence shows that the County of Berks spoke factually to Karen Arms and the Union about its staffing needs, and there is no evidence that the facts were delivered in a threatening manner. The majority invokes the Pennsylvania Labor Relations Board’s “expertise,” but this expertise cannot overcome a lack of substantial evidence to support the Board’s finding that the County “threatened” Karen Arms.
The County agreed to an alternative work schedule by which caseworkers who did intake at the County prison could work ten hours, four days a week. The County made this accommodation in 2008 on a trial basis to help employees deal with rising fuel costs. The agreement between the County and the Union specifically stated that the County
approved a compressed work week program on a trial basis and may revert back to the original 5 day work week at any time with a thirty (30) day notification to the [ajjfected employees.
Board Adjudication at 1; Reproduced Record at 201a (R.R.-) (emphasis added).
Thereafter, staffing problems developed because, understandably, intake caseworkers preferred to have their day off fall on a Monday or Friday. This caused the prison to experience unacceptable delays in processing inmates, a task that had to be *19completed in 48 hours because inmates are held in quarantine until their prison assignment is made. The County concluded that it needed five caseworkers on Monday to deal with the weekend backlog. Instead of discontinuing the trial 4-10 program, the County negotiated a modification with Pennsylvania Social Services Union to address this staffing issue. Karen Arms was not included in the modified agreement because she was on an indefinite leave of absence at the time the modification was finalized in May of 2010.
Arms’ supervisor, Christa Parish, testified at the Labor Board hearing that Arms used her leave to take a job with the Union, which was expected to become permanent. Believing that Arms was not going to return, the County began to look for a replacement who would work eight hours a day, Monday through Friday. .This would bring the complement of intake caseworkers to five on Mondays, assuring adequate coverage for the weekend backlog.
However, before the replacement was hired, Arms announced that she was returning to her prior job with the County. The hiring process stopped. When Arms returned to work in the summer of 2010, Arms chose to work Monday through Friday. This schedule fit the County’s scheduling needs.
Several months later, in October 2010, Arms announced that she wanted to return to a 4-10 schedule, taking Mondays off. Arms discussed this with Parish, who suggested that Arms take Wednesdays off instead of Mondays. Arms declined. Notes of Testimony, May 18, 2011, at 21 (N.T.-); R.R. 21a. Parish then spoke to the Union steward and advised him that unless Arms switched her day off, there would be a staffing problem for the intake caseworkers. R.R. 87a.1
Jessica Weaknecht, the County’s human resources manager, also testified at the hearing. She explained that she sought a compromise with the Union steward, but the response was negative. At that point, Weaknecht put the Union on-notice, in accordance with the agreement, that the County was going to end the 4-10 program if a compromise could not be reached. Arms then announced that she would return to working a five-day week.
The complainant bears the burden of proving an unfair labor practice. Pennsylvania Labor Relations Board v. Stairways, Inc., 56 Pa.Cmwlth. 462, 425 A.2d 1172, 1174 (1981). The United States Supreme Court has held that an employer enjoys a first amendment right to communicate its views to its employees, which is not to be infringed upon unless the employer makes threats of retaliation, coercion or misrepresentation. National Labor Relations Board v. Gissel Packing Co., 395 U.S. 575, 89 S.Ct. 1918, 23 L.Ed.2d 547 (1969). Arms did not meet her burden of proof.
The Board, which did not make an express credibility finding, apparently did not find Parish and Weaknecht credible. It stated that
it would appear that the County’s threat to eliminate the 4-10 scheduling was not out of a concern over staffing, but in *20response to Arms’ exercise of her contractual right to return to her 4-10 schedule.
Board Adjudication at 3; R.R. 203a (footnote omitted) (emphasis added). Notably, a negative credibility finding does not constitute positive evidence that can support a finding of fact. Yi v. State Board of Veterinary Medicine, 960 A.2d 864, 874-75 (Pa. Cmwlth.2008). Stated otherwise, not believing the County’s explanation on why it asked Arms to take Wednesday off, as opposed to Monday, is not substantial evidence that the County’s actions in October of 2010 were the result of an anti-union animus.
The Board discredited the County’s explanation that it had a genuine staffing problem, finding it merely pretextual. In so holding, the Board reasoned as follows: (1) Arms returned to work in the community reentry center (CRC), not as an intake caseworker, where Mondays were not busy; (2) the County did not identify any problems about Arms returning to her former 4-10 schedule until after she exercised her right to make the change; and (3) Parish had the same number of caseworkers scheduled to work Mondays after Arms took the 4-10 schedule as while Arms was on leave. These reasons are not supported by the evidence.
First, Arms testified that she was working in the CRC as of the date of the hearing, in May 2011, and that she had been working there full-time since February 2011. She did not testify that she worked in the CRC when she returned to work in the summer of 2010. Where Arms was working in May of 2011 is irrelevant to where she was working in October of 2010, when the events took place that were the subject of the unfair labor practice claim.2 In short, there is no evidence to support the Board’s assertion that Arms “returned” to a job at the CRC in the summer of 2010. To the contrary, the evidence is that she returned to her job as an intake caseworker.
*21Second, Arms herself testified that Parish asked her to take Wednesdays "off when she announced her plan to return to the 4-10 schedule. Arms refused. Then Parish, according to Arms, stated that she “had to try.” N.T. 21; R.R. 21a. Thereafter, Parish conferred with the Union steward, who recalled that Parish told him that Arms’ return to Mondays off “would be an issue” and that the 4-10 schedule “presents a problem for a caseworker to have either Friday or Monday off due to the typical workload on those days.” R.R. 87a. Finally, the existence of the modified agreement itself, finalized in May of 2010, to ensure Monday coverage refutes, the Board’s claim that the County never raised Monday coverage as an issue for intake caseworkers until Arms chose to exercise her 4-10 schedule rights. All this evidence refutes the Board’s finding that the County had no concern about Arms not working on Mondays until after she exercised her right to work a 4-10 schedule, choosing Mondays off.
Third, Parish was consistent about the need for five intake caseworkers on Monday. She testified that the County planned to have Arms’ replacement work on Mondays, and this new hire would have raised the Monday personnel complement to five. The plan to hire a new caseworker was abandoned when Arms returned, working on Mondays. The Board’s finding that the County had all the intake caseworkers it needed on Monday, even without Arms, lacks any foundation in the record.
In sum, the Board’s stated reasons for rejecting the County’s explanation of its staffing problem are not supported by substantial evidence. The special 4-10 agreement for intake caseworkers negotiated by the County and the Union would not have been necessary if the County did not have an actual staffing problem on Mondays.
The majority observes that this Court must bow to the determination that the County “threatened” Arms because of the Board’s expertise in labor law. This expertise is irrelevant to the discernment of a threat. A common definition of a threat is:
An expression of an intention to inflict evil, injury, or damage on another usu. as retribution or punishment for something done or left undone.
Webster’s Third New International Dictionary 2382 (2002). One need not be an expert in labor law to discern the difference between a factual statement and a threat.
' Employers are barred from making a “threat of reprisal” towards an employee. Stairways, Inc., 425 A.2d at 1175. In the cases cited by the majority, such as Gissel Packing Co., 395 U.S. 575, 89 S.Ct. 1918, 23 L.Ed.2d 547, and Stairways, Inc., the employers threatened employees with reprisals, such as termination of employment or closing of the employer’s business, if the employees exercised their right to engage in protected union activities.3 These cases are inapposite. The County did not threaten reprisals. The County did not *22even ask Arms to give up her 4-10 schedule; it asked only that she select a day off other than Monday. Likewise, there is no evidence that the County threatened the Union steward.
The County acknowledges that Arms had a right to work a 4-10 schedule with Monday off, and she did so. It did not “force” her to give up that right. Rather, the County approached the Union to see if a schedule change could be negotiated to preserve the program, as the County and the Union had done in May 2010. The 4-10 program was a trial program and the County had a right to end it with 30 days’ notice. The statements by Parish and Weaknecht had to be made in order for the County to address its staffing needs for Mondays. Their, statements did not express an intention to inflict “injury or damage” as retribution for Arms engaging in protected union activities.
Further, the County did not single out Arms for different treatment. She was on an indefinite leave when the 4-10 program was modified for the intake caseworkers. It was Arms’ actions that prompted the County’s request that Arms change her schedule to Wednesdays off. Ironically, had the Union agreed to negotiate with the County over the scheduling issues, as it had done before, the result might have been a happy one for all concerned. The 4-10 program may have been modified, for example, to have the affected intake caseworkers rotate the right to take Mondays off.
The Board has concluded, in summary fashion, that the County made a threat and coerced Arms. However, the Board offered no explanation or guidance as to how the County could have otherwise communicated to resolve its staffing problem. The County was placed in a Catch-22. Had the County not spoken to the Union steward about the problem with the 4-10 program, the County would have faced a charge of committing an unfair labor practice. . When the County did so speak, it was, in fact, charged with an unfair labor practice. The lesson appeal's to be (1) never accommodate employees with an alternative work schedule and (2) communicate only in writing, while citing contract provisions in chapter and verse.
The Board offers no more than a subjective test for determining whether an employer has “threatened” or “coerced” its employee, namely the employee’s own reaction to the employer’s words. However, five different employees hearing the same words from their employer could perceive those words in five different ways. A threat must be evaluated objectively by what a reasonable person would believe. See, e.g., Aversa v. Unemployment Compensation Board of Review, 52 A.3d 565 (Pa.CmwIth.2012) (holding that whether an employee’s e-mail issued a threat to a coworker must be evaluated by objective standards). Arms’ characterization of a factual statement as threatening is not, itself, evidence of a threat.
The Board has ordered the County to cease and desist from violating the law and to reinstate Arms to her four-day schedule, with Mondays off. The former directive is not an order with any meaning because the County is already under that onus. The real problem with the Board’s adjudication is that it provides no guidance to the County on how it could have exercised its constitutional right and managerial prerogative guaranteed under the contract with the Union without committing an unfair labor practice. Such guidance would represent a valid, and expected, exercise of the Board’s expertise in labor matters.
*23In summary, the record does not support the Board’s conclusion that the County threatened or coerced Arms because of an anti-union animus. A factual statement about the exercise of a contractual right is communication protected under the First Amendment. I would reverse the Board’s determination that the County committed an unfair labor practice.
President Judge PELLEGRINI and Judge BROBSON join in this dissent.

. The majority states that Parish admitted that her words to the Union steward could have been perceived as a threat. This is hot accurate. Parish testified that she did not believe she specifically stated to the Union steward that the County would cancel the-4— 10 program. Parish merely acknowledged that her words may have been perceived as meaning that the 4-10 program could be can-celled. N.T. 103; R.R. 42a. Notably, in her testimony before the Board, Parish did not recount her exact words to the Union steward. .


. The charge of unfair labor practice at issue in this case pertains to what occurred in the fall of 2010. The Board decided that the County's stated concerns about staffing in October 2010 were not valid because of what Arms said about her job in May of 2011, which did not keep her busy on Mondays. Arms has filed a grievance because the County refused her request to work at the CRC on a 4-10 basis.
The majority asserts that because "Arms was transferred from her position as an intake caseworker ... after her schedule was changed [this] undercuts the County’s assertion that the schedule change was to ensure proper caseworker coverage on Mondays. ..." Op. at 16, n. 3. The majority infers that because Arms moved to another job in February of 2011, the County did not need five intake caseworkers in October of 2010.
First, Arms herself testified that the County was hiring a new intake caseworker to fill the vacancy created by her transfer to the CRC. N.T. 29; R.R. 23a.
Second, by February of 2011, there may no longer have been a staffing problem on Mondays. This does not mean there was no staffing problem in October of 2010 when the alleged unfair labor practice occurred.
Third, Arms herself may have requested the transfer because an opening developed at the CRC. Openings in government agencies are usually announced so that employees may bid on the position. The majority seems to assume that Arms was a passive participant in the transfer.
In any case, the County’s assertion that it needed “proper caseworker coverage on Mondays” is supported throughout the record. Op. at 16, n. 3. To pick two instances: Parish’s response to Arms’ return to the County in the summer of 2010 was "absolutely” because Arms wanted to work five days, which "helped” the County's "operational issues.” N.T. 99; R.R. 41a. Second, the County and the Union agreed, specifically, to modify the 4-10 program for intake caseworkers so that the prison would have coverage on Mondays and Fridays.


. In Gissel, one employer told employees seeking to start a union that if they were caught talking to union representatives, “you God-damned things will go.” Gissel, 39.5 U.S. at 580 n. 1, 89 S.Ct. 1918. Another employer handed out pamphlets depicting graves of other companies allegedly put out of business by unions and warning that should the employees choose to unionize, the employer’s plant would likely close and the employees would have a difficult time finding reemployment. Id. at 588-89, 89 S.Ct. 1918.
In Stairways, Inc., the employer, who was unhappy with an employee’s union activities, told him that his job was "on the line and in jeopardy” and shortly thereafter discharged him. Stairways, Inc., 425 A.2d at 1175.
These cases are clearly distinguishable.